IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0794
                              Filed October 10, 2018


IN THE INTEREST OF A.B.,
Minor Child,

M.C., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Steven L. Cooper of Cooper, Goedicke, Reimer & Reese, PC, West Des

Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       ConGarry D. Williams of Juvenile Public Defender’s Office, Des Moines,

guardian ad litem for minor child.




       Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       A mother appeals the termination of her parental rights to her fifteen-month-

old child, A.B.1 The mother contends that grounds for termination have not been

proved by clear and convincing evidence, she should have been granted an

extension of time to seek reunification, termination is not in the child’s best

interests, and the mother-child bond should preclude termination in any event.

       We review termination-of-parental-rights proceedings de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). “We are not bound by the juvenile court’s

findings of fact, but we do give them weight, especially in assessing the credibility

of witnesses.” Id. (citation omitted).

       The mother has long-standing, unresolved issues of mental health

(depression and anxiety) and substance abuse (methamphetamine).              Despite

months of involvement with the juvenile court, she had only recently engaged with

a mental-health provider. The mother asserts she had a “long period of sobriety

at the time of the termination hearing.” The record, however, establishes the

mother consistently tested positive for methamphetamine and other substances

from the time A.B. was removed from the mother’s care in May 2017 until the

mother was ordered to serve 100 days in jail, beginning in September 2017.2 She

was pregnant when she was jailed. The mother was released from custody on

January 4, 2018, and gave birth to a child on January 25. The termination hearing

concerning A.B. was held on January 31 and February 21, 2018. In that January


1
 The putative father’s rights were also terminated, and no appeal was filed.
2
  During substance-abuse evaluations, the mother variously acknowledged consistent
drug use for two or four years prior to this involvement with the department of human
services (DHS).
                                          3


and February time period, the mother had been living at either the House of Mercy

or the Hope Ministries.    While she may have been free of substances from

September 2017 to February 2018, the mother had been released from custody

for only about a month. This does not establish a commitment or the ability to live

a substance-free life outside of a restricted setting. Moreover, the mother has a

newborn baby, and the mother has not demonstrated an ability to attend to A.B.’s

many medical needs.

      The child is under the age of three, was adjudicated a child in need of

assistance on June 27, 2017, has been removed from the mother’s custody for at

least the last six consecutive months, and cannot be returned to the mother’s care

at present. Consequently, there is clear and convincing evidence to support the

termination of the mother’s parental rights under Iowa Code section

232.116(1)(h) (2018).

      We must next determine whether the best-interest framework laid out in

section 232.116(2) supports termination of parental rights. In re A.S., 906 N.W.2d

467, 473 (Iowa 2018). Section 232.116(2) provides in relevant part,

      In considering whether to terminate the rights of a parent under this
      section, the court shall give primary consideration to the child’s
      safety, to the best placement for furthering the long-term nurturing
      and growth of the child, and to the physical, mental, and emotional
      condition and needs of the child. This consideration may include any
      of the following:
              (a) Whether the parent’s ability to provide the needs of the
      child is affected by the parent’s mental capacity or mental condition
      ....
              (b) For a child who has been placed in foster family care by a
      court or has been voluntarily placed in foster family care by a parent
      or by another person, whether the child has become integrated into
      the foster family to the extent that the child’s familial identity is with
      the foster family, and whether the foster family is able and willing to
      permanently integrate the child into the foster family. . . .
                                         4



       Balanced against the mother’s unresolved concerns, we note that at about

three-months of age, A.B. was diagnosed with severe mitral valve regurgitation,

severe left atrial dilation, and moderate left ventricle dilation.   The child was

prescribed medication and referred to a pediatric cardiologist. The mother did not

take A.B. to this follow-up cardiology appointment. Nine days later, A.B. was

admitted to the pediatric intensive care unit. On March 15, 2017, she had to have

surgery to repair her right and left coronary arteries, and a bovine patch was put in

place. On April 4, A.B. had another heart surgery and was provided further

intensive services. When A.B. was discharged on May 19, it was not to the

mother’s care but to a suitable other placement.

       A.B. takes a number of life-saving medications that must be administered

in a timely manner. The mother’s history does not demonstrate she is able to care

for this child who has significant cardiovascular medical needs. The child’s current

placement family sets alarms throughout the night to wake up and administer

A.B.’s medication. This family has undergone special classes and training for

physical therapy and other exercises. They have provided care and stability for

the child and have expressed a willingness and desire to provide a permanent

home. As found by the district court:

              A.B.’s current placement is willing and able to adopt her. They
       have provided for her medical needs, when the mother has not. They
       have provided her with a safe, and stable home. They are willing to
       make her a permanent part of their family. In all ways it is in A.B.’s
       best interest to terminate the mother’s parental rights.

       Moreover, we conclude there is nothing in the mother’s history or in her

involvement with DHS that would allow us to determine the need for removal will
                                            5


no longer exist in six months—which is a required finding to grant an additional six

months. See Iowa Code § 232.104(2)(b). The mother has two older children with

whom she has no contact because of her ongoing substance abuse. Although the

mother had enrolled in a residential treatment program at the time of the

termination hearing, she has a history of beginning treatment programs and then

leaving early or being unsuccessfully discharged. We agree with the juvenile court

that “the mother’s last minute rush to start services, nine days before the

termination trial is insufficient to avoid termination.”3

       The mother contends that the mother-child bond should preclude

termination here. It is true “[a] strong bond between parent and child is a special

circumstance which militates against termination when the statutory grounds have

been satisfied.” In re Z.H., 740 N.W.2d 648, 652 (Iowa Ct. App. 2007) (citing Iowa

Code § 232.116(3)(c)). Yet, even were we to assume such a bond, it would be but

one factor to consider, and the factors are “permissive, not mandatory.” A.M., 843

N.W.2d at 113.       The court may use its discretion, “based on the unique

circumstances of each case and the best interests of the child, whether to apply

the factors in this section to save the parent-child relationship.” In re D.S., 806

N.W.2d 458, 474–75 (Iowa Ct. App. 2011). We agree with the juvenile court that

the mother-child bond

       has been affected by the mother’s choices which include being non-
       attentive during visits, missing visits, ending visits early and violating
       her probation resulting in significant period of incarceration. The


3
 “It is well-settled law that we cannot deprive a child of permanency after the State has
proved a ground for termination under section 232.116(1) by hoping someday a parent
will learn to be a parent and be able to provide a stable home for the child.” A.S., 906
N.W.2d at 474.
                                         6


       prior DHS worker noted A.B. does not always recognize the mother.
       A.B. will not be disadvantaged by termination.

       Because there are grounds for termination and termination is in the child’s

best interests, we affirm the termination of the mother’s parental rights.

       AFFIRMED.